Citation Nr: 1044113	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  06-28 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from 
February 1956 to January 1960, from January 1965 to May 1967, and 
from May 1970 to January 1973.  The Veteran died on March [redacted], 
2005.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Little Rock, Arkansas 
(RO), which, in pertinent part, denied the benefit sought on 
appeal.  In an October 2005 letter, the RO informed the Appellant 
of its decision to deny the claim for service connection for 
cause of the Veteran's death.  

In April 2009, the Board remanded the matter on appeal for 
additional development.  

In May 2010, the Board requested a medical expert opinion through 
a Veterans Health Administration (VHA) directive.  A July 2010 
medical expert opinion is on file and a copy of this opinion has 
been sent to the Appellant.  All necessary development has been 
completed and this case is now before the Board for adjudication.


FINDINGS OF FACT

1.  The Veteran died in March 2005.  His March 2005 certificate 
of death lists prostate cancer with metastases to the bone as the 
cause of death, and colostomy listed as a contributing to death, 
but not resulting in the underlying cause of death.

2.  At the time of the Veteran's death, service connection had 
been granted for chronic obstructive pulmonary disease (COPD) 
with chronic bronchitis, and he had been awarded a total 
disability rating due to individual unemployability (TDIU) since 
2003.  

3.  The evidence of record does not show findings associated with 
prostate cancer or colostomy until more than two decades after 
the Veteran's period of service, and the preponderance of the 
evidence is against a finding that either of these is causally 
related to his period of active service.  

4.  The preponderance the medical evidence is against a finding 
that the Veteran's service-connected COPD caused or contributed 
materially in producing or accelerating the Veteran's demise.  


CONCLUSION OF LAW

The criteria for entitlement for service connection for the cause 
of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) requires the 
United States Department of Veterans Affairs to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the claimant of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  VA must provide such notice to the 
claimant prior to an initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (AOJ), even if 
the adjudication occurred prior to the enactment of VCAA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

These VCAA notice requirements apply to all elements of a claim 
for service connection, so VA must specifically provide notice 
that a disability rating and an effective date will be assigned 
if service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

In the context of a claim for service connection for the cause of 
a Veteran's death, the Court of Appeals for Veterans Claims, in 
Hupp v. Nicholson, 21 Vet. App. 342 (2007), found that a claim 
for Dependency and Indemnity Compensation (DIC), includes a claim 
for entitlement to service connection for the cause of the 
Veteran's death.  As such, VA notice to the appellant must 
include the following: a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or her 
death; an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Id. 

Here, VA sent a letter to the Appellant in June 2009 that 
addressed the notice elements concerning the Veteran's cause of 
death claim.  The letter informed the claimant of what evidence 
is required to substantiate the DIC claim based on a condition 
not yet service connected, and apprised the claimant as to her 
and VA's respective duties for obtaining evidence.  VA also 
provided notice regarding how disability ratings and effective 
dates for the award of benefits will be assigned if service 
connection is granted or a higher evaluation is awarded.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).
In the June 2009 notice letter, the Appellant was also informed 
that the Veteran was service-connected for COPD with chronic 
bronchitis at the time of his death.  The Appellant was provided 
with an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition.  The notice letter also provided an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp,  21 Vet. 
App. at 354.

Although the June 2009 notice letter was sent after the initial 
adjudication, the Board finds this error non-prejudicial to the 
appellant.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
In this regard, the notice provided in the subsequent notice 
fully complied with the requirements of 38 U.S.C. § 5103(a), 38 
C.F.R. § 3.159(b), and Dingess, supra, and Hupp, supra, and after 
the notice was provided the case was readjudicated and an 
February 2010 supplemental statement of the case was provided to 
the appellant.  See Pelegrini II, supra; Mayfield v. Nicholson, 
20 Vet. App. 537 (2006) (a (supplemental) statement of the case 
that complies with all applicable due process and notification 
requirements constitutes a readjudication decision).

In light of the above, the Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
veteran and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

In addition to its duty to notify, or inform, the Appellant with 
regard to a claim, VA also has a duty to assist in the 
development of the claim.  This duty includes assisting the 
appellant in the procurement of service treatment records and 
records of pertinent medical treatment since service, and 
providing a medical examination or opinion when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Appellant.  

In its April 2009 remand directives, the Board instructed the AMC 
to seek the appellant's assistance in obtaining any outstanding 
private treatment records, specifically, any private treatment 
records from the Veteran's urologist.  The AMC did not receive a 
response to its June 2009 or October 2009 notice letters 
requesting that the appellant complete and submit a VA Form 21- 
4142, Authorization for Release of Information, for any 
outstanding medical treatment.  In this regard, it is noted that 
the duty to assist is not a one-way street.  If an appellant 
wishes help, he or she cannot passively wait for it in those 
circumstances where he or she may or should have information that 
is essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

In July 2010, VA obtained a medical opinion in conjunction with 
the appellant's claim for service connection for the Veteran's 
cause of death.  The examiner was asked to determine whether the 
Veteran's service-connected COPD caused or substantially 
contributed to his death.  The medical opinion is adequate for 
adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).

As the Board has found that there is no in-service treatment for 
prostate disorder, and that there is no treatment for any such 
disorders for more than two decades thereafter, the Board finds 
that an opinion regarding the etiology of the Veteran's cause of 
death need not be obtained in this case.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 
5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

The Appellant has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not been 
obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and its duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

2.  Service Connection for the Cause of the Veteran's Death

The Appellant claims that the Veteran's death due to prostate 
cancer is related to his service.  Specifically, she contends 
that the Veteran's service-connected COPD with chronic bronchitis 
was so severe that it prevented him from receiving treatment 
(surgery) for his prostate cancer, which thereafter progressed, 
and ultimately resulted in his death.  

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was either 
the principal or a contributory cause of death."  38 C.F.R. § 
3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110 
and 1112 (setting forth criteria for establishing service 
connection).  

A service-connected disability is the principal cause of death 
when that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or was 
etiologically related thereto."   38 C.F.R. § 3.312(b).  

For a service-connected disability to constitute a contributory 
cause of death, it must be shown to have contributed 
substantially and materially to the Veteran's death; combined to 
cause death; aided or lent assistance to the production of death; 
or resulted in debilitating effects and general impairment of 
health to an extent that would render the Veteran materially less 
capable of resisting the effects of other disease or injury 
causing death, as opposed to merely sharing in the production of 
death.  38 C.F.R. § 3.312.  

Although there are primary causes of death that by their very 
nature are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, even in such cases, 
consideration must be given to whether there may be a reasonable 
basis to hold that a service-connected condition was of such 
severity as to have a material influence in accelerating death, 
where the service-connected condition affected a vital organ and 
was of itself of a progressive or debilitating nature.  Id.  

Service connection for the cause of a Veteran's death may be 
demonstrated by showing that the Veteran's death was caused by a 
disability for which service connection had been established at 
the time of death or for which service connection should have 
been established.  Service connection means that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in the 
active military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131; 38 
C.F.R. § 3.303(a).  

In order to prevail on the issue of service connection there must 
be (1)  medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

Certain chronic diseases, including some cancers, may be 
presumptively service connected if they become manifest to a 
degree of 10 percent or more within one year of leaving 
qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

In this case, the Appellant claims that the cause of the 
Veteran's death is related to his service.   The Veteran died in 
March 2005.  The death certificate lists the immediate cause of 
death as prostate cancer with metastases to the bone.  The other 
significant condition listed as contributing to death but not 
resulting in the underlying cause of prostate cancer with 
metastases to the bone was a colostomy.  

At the time of the Veteran's death, service connection was in 
effect for COPD with chronic bronchitis.  The Veteran also 
received compensation for a total disability based on individual 
unemployability due to his service-connected disability, 
effective from June 2003.

The Veteran died in March 2005.  The death certificate lists the 
immediate cause of death as prostate cancer with metastases to 
the bone.  The other significant condition listed as contributing 
to death but not resulting in the underlying cause was colostomy. 

A review of the Veteran's service treatment records does not show 
any complaints, treatment or diagnosis for prostate, colon, or 
intestine -related problems in service.  On the three reports of 
the Veteran's examinations prior to separation from service, his 
anus, rectum and prostate were evaluated as normal.  See the 
examination reports dated January 1960, April 1967 and January 
1973.  

The first medical evidence of prostate problems is shown in 1995, 
when the Veteran had elevated level of Prostate-Specific Antigen 
(PSA) and further testing revealed prostate cancer.  At that 
time, the Veteran received radiation treatments and he underwent 
a colectomy.  See October 2003 VA treatment record.  Subsequent 
post-service treatment record shows that the Veteran had a 
recurrence of prostate cancer in 2003.   

In February 2004, a private hospital admission summary shows that 
the Veteran complained of difficulty urinating and pain.  The 
summary noted that a bone scan report revealed metastatic disease 
to the spine likely from his prostate cancer.  In an associated 
urology consult report, it was felt that the Veteran was a 
possible candidate for hormone therapy, but it was unclear 
whether this was feasible if the Veteran was in hospice care.  It 
was also suggested that he undergo surgical resection of the 
prostate to relieve obstruction, but the Veteran declined. It was 
further noted that the Veteran "does not appear to be in good 
medical position to undergo any elective surgical procedure."  
The Veteran was later discharged from the hospital against 
medical advice.  

A June 2004 VA treatment record shows that the Veteran reported 
that he had been receiving hormone therapy from his private 
urologist, and that he was not interested in chemotherapy to 
treat his prostate cancer.  

The record shows that the Veteran began hospice care in September 
2004 for metastatic cancer of the spine with other conditions 
listed as diabetes mellitus, peripheral neuropathy, depression, 
and ostomy for the bowel. (It is noted that emphysema and heart 
murmur were crossed out as hospice diagnoses).  In March 2005, 
the Veteran was admitted for prostate cancer with metastasis to 
the bone.  He was treated with comfort and pain management until 
he passed.  

It is noted that several VA treatment records dated in 2001 and 
2002 show that the Veteran was considered a very high risk 
candidate for surgical procedure from a cardiac, endocrine, and 
pulmonary standpoint.  See VA treatment recodes dated February 
2001 and September 2002. 

In May 2010, the Board sought to obtain a VHA medical opinion on 
whether the Veteran's service-connected COPD caused or 
contributed substantially or materially to the Veteran's death 
from prostate cancer with metastases to the bone.  In this 
regard, the examiner was specifically ask to address: (a) whether 
the Veteran's COPD was so severe that it prevented him from 
receiving surgery for his prostate cancer; and if so, (b) did his 
inability receive surgery render him materially less capable of 
resisting the effects of the disease that ultimately resulted in 
his death.  

Pursuant to the Board's VHA opinion request, based on a review of 
the claims folders, a July 2010 VA examiner concluded that the 
Veteran's "COPD did not significantly prevent him from receiving 
appropriate therapy for his prostate cancer."  In support of his 
conclusion, the examiner stated that although the record did not 
reveal a pre-operative pulmonary evaluation of the patient for a 
prostectomy, the previous pulmonary function test results 
revealed predominately normal findings with some degree of air 
trapping manifested by the Veteran's COPD.  The examiner also 
noted that the findings from the pulmonary function tests were 
not consistent with severe disabling COPD requiring home oxygen 
therapy, and it was felt that other disorders might be present.  
The examiner further stated that: 

"[t]he degree of severity of the pulmonary function 
test would not be an absolute contraindication to 
surgical intervention for prostate cancer.  However, 
taken in conjunction with the [Veteran's] multiple 
other medical problems, the overall medical condition 
of the [Veteran] may have impressed the examiners that 
an aggressive resection of the prostate for treatment 
of his cancer would not be in his best interest... It 
should also be noted that there is an approximate 
eight-year lack of follow-up care of the [Veteran's] 
cancer.  Intervention during this time may have helped 
diagnosis of the cancer before there was metastasis.  
This could have occurred at a time when his lung 
disease had not progressed to the disability described 
in the chart. " 

 VHA medical examiner report, page 2. 

Initially, the Board notes that the record does not show, nor 
does the Appellant assert, that entitlement to service connection 
for prostate cancer on a presumptive basis is warranted.  

Certain diseases associated with exposure to herbicide agents may 
be presumed to have been incurred in service even if there is no 
evidence of the disease in service, provided the requirements of 
38 C.F.R. § 3.307(a)(6) are met. 38 C.F.R. § 3.309(e) (2009).  
The term "herbicide agent" means a chemical in an herbicide, 
including Agent Orange, used in support of the United States and 
allied military operations in the Republic of Vietnam during the 
Vietnam era.  The diseases for which service connection may be 
presumed to be due to an association with herbicide agents 
includes prostate cancer, if it is manifested to a degree of 10 
percent or mare at any time after service.   Id.; see 38 C.F.R. 
§§ 3.307(a)(6)(ii) and 3.309(e).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran who never actually set 
foot in Vietnam is not entitled to a presumption of exposure to 
herbicides or to the presumptive service connection associated 
with exposure.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), 
cert. denied, 129 S. Ct. 1002 (2009).

Here, there has been no contention that the Veteran was exposed 
to herbicides, and there is no evidence demonstrating that the 
Veteran was so exposed.  It is noted that the report of a May 
1990 VA examination shows that the Veteran denied any service in 
Vietnam.  Service connection based on demonstrated exposure to 
herbicides therefore is not warranted.   

The evidence of record also does not support a finding that the 
underlying cause of the Veteran's death, prostate cancer, or the 
contributing cause of his death, colostomy, were directly related 
to his service.  

First, there is no medical evidence showing that the Veteran's 
prostate cancer or colostomy was present until two decades after 
his discharge from service.  See 38 C.F.R. § 3.303.  The 
significant evidentiary gap between the Veteran's active service 
and the earliest medical evidence of a prostate, colon or 
intestine-related disorders weighs heavily against the 
Appellant's claim for service connection for cause of the 
Veteran's death on a direct basis.  A lengthy period without 
treatment also is evidence against a finding of continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for many 
years after service).  

Second, there is no medical evidence establishing a possible 
relationship between any disorder that has been found to have 
caused or contributed to cause the Veteran's death and the 
Veteran's periods of active service.  Other than the Appellant's 
lay assertions that her husband's death was related to his 
service, the record is devoid of any competent evidence 
indicating a link between the cause of the Veteran's death and 
any event, or incident, of the Veteran's service.  

The Board acknowledges that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   That 
notwithstanding, an appellant is not competent to provide 
evidence as to more complex medical questions and, specifically, 
is not competent to provide an opinion as to etiology of the 
Veteran's prostate cancer in this case.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456, 462 (2007).  

Based on a review of the record, the Board finds that the 
evidence is against a finding that the cause of the Veteran's 
death is directly related to his service.  See 38 C.F.R. §§ 3.303 
and 3.312 

The Board now turns back to the appellant's main contention in 
this matter - her claim that the Veteran's service-connected 
disability substantially or materially contributed to his death.  
In this regard, the remaining question on appeal is whether the 
medical evidence supports, or is at least in equipoise as to, the 
appellant's assertion that the Veteran's service-connected COPD 
caused or contributed substantially or materially to his death.  
See 38 C.F.R. § 3.312.  Here, the weight of the medical evidence 
is against such a finding.

The July 2010 VA examiner found that the Veteran's service-
connected COPD did not significantly contribute to the underlying 
cause of his death, prostate cancer with metastasis to the bone, 
by preventing him from receiving surgical treatment.  The 
examiner noted that the severity of the Veteran's disability 
manifested by his COPD would not prevent surgical intervention 
for prostate cancer by itself.   Rather, the examiner opined that 
it was Veteran's multiple other medical problems (diabetes 
mellitus, cardiovascular disorder, peripheral neuropathy, and 
dysphasia), taken in conjunction with his reduced pulmonary 
functions, that precluded the medical recommendation for surgical 
invention.  

The Board finds it pertinent that there is no other medical 
opinion to the contrary.

The Board has considered the Appellant's assertions that the 
severity of the Veteran's service-connected COPD prevented him 
from receiving surgical treatment and ultimately resulted in his 
death.  The Board finds that the appellant's assertions are 
afforded little probative weight in the absence of evidence that 
she has medical training that can provide the expertise to render 
opinions about medical matters.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Where the determinative issue involves a 
medical opinion, there must be competent medical evidence to the 
effect that the claim is plausible.  Id.  Notably, the question 
of whether COPD prevented surgical treatment can only be answered 
based on diagnostic testing and medical expertise that cannot be 
identified by a lay person.  Here, the July 2010 VA examiner 
specifically opined against such a causal relationship, and no 
medical professional has given a conflicting opinion.   

The Board acknowledges that consideration should be given to 
whether service-connected diseases involving active processes 
affecting vital organs rendered the Veteran materially less 
capable of resisting the effects of other disease or influence in 
accelerating death.  See 38 C.F.R. § 3.312(c))(3) and (4).

While the Veteran's service-connected COPD was rated as 60 
percent disabling and was the basis for the TDIU award, and it 
did affect a vital organ, the July 2010 VHA examiner opined 
against a finding that his COPD was so severely disabling as to 
preclude the Veteran from receiving surgical treatment for his 
prostate cancer.  Rather, the examiner stated that, "[t]he 
degree of severity of the pulmonary function test would not be an 
absolute contraindication to surgical intervention for prostate 
cancer." 

The VHA examiner's report shows that the Veteran's COPD did not 
rendered him less capable of resisting the effects of the 
identified disorders that caused or contributed to his death, 
prostate cancer or colostomy, and there is no medical evidence 
that shows his COPD accelerated his death.  

In sum, the Veteran did not set foot in Vietnam during his 
service, and service connection for fatal prostate cancer on a 
presumptive basis is not warranted.  Additionally, the 
preponderance of the evidence is against a finding that prostate 
cancer or colostomy is directly related to any period of the 
Veteran's service.   Lastly, the more probative evidence of 
record heavily weighs against a finding that the Veteran's 
service-connected COPD "contributed substantially or materially" 
to death, "combined to cause death," or "aided or lent assistance 
to the production of death."  38 C.F.R. § 3.312(c)(1).  See 
generally Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  

For these reasons, the Board finds that service connection for 
the cause of the Veteran's death is not warranted.  See 38 C.F.R. 
§ 3.312.

As the preponderance of the evidence is against the appellant's 
claim, the benefit of the doubt does not apply.  See 38 C.F.R. §§ 
3.102; Ortiz, 274 F.3d at 1365.  The appellant's claim must be 
denied.  


ORDER

Service connection for the cause of the Veteran's death is 
denied. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


